Case 1:21-cr-20099-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 1 of 8



                          UN ITED STA TES D ISTR IC T C O URT
                          SO UTH ERN D ISTR ICT O F FLO R IDA

                       CASENO . 1:20mj04066Reid


  IN R E SVID LEY JUN IO R FELIX
                                              /

                                C R IM INA L C O W R SH EET

     Did tlis rnatter originate tiom a nutter pendirlg in the CentralRegion ofthe United States
     Attomey'sOffcepriortoAugust9,2013 (Mag.JudgeAlkia Vallel?                   Yes & No
     Did thts matterorigirlate 90114amatterm ncimg in theNorthern Region offhe United States
     Attomey'sOëcepriortoAugust8,2014 (Mag.Judge Shaniek Maynard)? --Yes Z No
  3. Did tlis n'l
                atteroriginate âom a matter pending in the CentralRegion ofthe Urïted Statœ
     Attorney'sOtxcepriortoOctober3,2019 (M ag.JudgeJaredSkauss)?                Yes & No

                                                   Respectftzy subnétteda

                                                   A RIA NA FA JA RDO O RSHAN
                                                   UN ITED STATES ATTO RN EY


                                            BY:              '
                                                             W 6V           W z,'
                                                    A M ES M .U STY O SKI
                                                   A ssùtantU léted StatesM om ey
                                                   Southem Dùtrict ofRolida
                                                   CourtID N o.A 5502615
                                                   99 N ortheast41 Street,61 Floor
                                                   MianioFlorida 33132-2111
                                                   Telephone:(786)439-3176
                                                    E-mail:James.ustvnoskl
                                                                         r#llse j.aovr
             Case 1:21-cr-20099-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 2 of 8


A0:Q
   2271
      ..(
        .Rev.0:
              .1
               /0t;) Ckimlna
                          . lCompl
                                 tztnt                    .   .......   ....     .     ........   .......... ...........
                                                                                                                       J..J... ........
                                                                                                                                      52LEEL.
                                                                                                                                            'Z............SIEZLEZL........
                                                                                                                                                                         JJZ
                                                                                                                                                                           ?   .....     .?.JJ..
                                                                                                                                                                                               Jr- -
..........



                                    U NITED STATES D ISTRICT C OURT
                                                             forthe
                                                  Souther'
                                                         n DistrictofFlorida

                    United StatesofAmerica
                      îaidleyJuniorFELIX                                       CaseNû. 1:201+04066Reid




               CRIM INAL CO M PLAINT BY TELEPHO NE OR OTHER RELIA BLE ELECTRONIC M EANS

                1.tFe com plainantin thiscaseastatethatthe follûwing istrueto thebestofmy knowledgeand belicf.
  Ont
    arabotltthedatets)o1-                 Nokember12,2020         inthecountyof                                     Miami-Dade                                                         inthe
     Scuthern     Districtt)f                norida       ,t5edetèndantts)violated:
                  CodeSevtioil                                                  Os#èz?
                                                                                     xtaDeso'
                                                                                            iptiol:
       Title 18,United StatesCode.             possession oftifteen (25)ormoreunauthorlzedaccessdevzces
       Section 1029(a)(3)
       Title 18,U nited States Codes
       Section 1028A(a)(l)                     aggravatedidentity tlleft



                Thiscriminalconplaintisbased t
                                             ?n thcsefacts.
  SEF ATTACHED AFFIDAVIT.




                W Côntinued ontheattached sseel.




                                                                                 Kenneth Sealy,TFO United States SecretService
                                                                                                  JZI
                                                                                                    '/FIJcJ
                                                                                                          t'
                                                                                                           /41(1?1/c (
                                                                                                                     Ili(iJir/tl
   '


       Attestedtf
                .
                lby the Applicantinaccordancewith the requirements ofFed.R.Cr'
                                                                             inl.P.4.:by hl
                                                                                          vhatgApr..

       Date:      11/20/2020
                                                                                                          ''
                                                                                                           i:
                                                                                                            lf
                                                                                                             tgc-
                                                                                                                a.k
                                                                                                                  :'
                                                                                                                   rj.
                                                                                                                     r?,iI':t4l.e

       City and state.
                     .                   Miami,Flcrida                               United States Magi
                                                                                                      strate Judge Lisette M.Reid
                                                                                                  P.?'ï.
                                                                                                       T2Jet/?kt.
                                                                                                                r!.
                                                                                                                ' p1f
                                                                                                                    .
                                                                                                                    1(utl titl
                                                                                                                             e
Case 1:21-cr-20099-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 3 of 8




                   AFFIDAVIT IN SUPPORT OF CRIM INAL COM PLM NT

         1,Kermeth Sealy,beingduly sworn,attestand affirm the following:

         1.      YourAm antisaDetectivewiththeAvenmraPolice Department.andhasbeenso

  em ploytd for approxim ately sixteen years. l am c= ently c signed as a Task Force Officer

  CTFO'')withthe United StattsSecretService. Furthermore,Iam a graduate ofthe Broward
  InstimteofPublic Safety Florida Law EnforcementBu icRecruitAcademy,and haveconducted

  many investigations involving cotmterfeitaccess devicu and aggravated identity theh. Inm

  responsibleforconducting criminalinvestigationsofthecrim inalstatutescontained inTitle 18 of

  theUnited StatesCode,and Iam authorized to apply forand executearrestwarrantsforofenses
  enumerated in Title l8 oftheUnited StatesCodeandtoexecutesearch warrants.Ihavereceived

  extensivetraining in theinvestigationofcheck fraud,bnnkfraud,accessdevicefraud,andidentity

   theh.Iam an investigativeorlaw enforcementofficeroftheUnited States,inthatInm empowered
   by law to conductinvestigationsand to make arrestsforfelony ofenses,tmdertheauthority of

   Title 18,United StatesCode,Section 3056.
         2.      'I'
                   he infonnation in this Aï davit is based upon my personalknowledge and

   information learned from otherlaw enforcementagents,investigators,witnesses,and doolments.

   ThisAm davitissubmitted forthtlimitedpumoseofestablishing probablecausein supportofthe

   criminalcomplaintchargingW IDLEY JUNIOR FELIX CFELIXD with(i)possessionoflm een
   (15)ormoreunauthorized accessdevices.in violationofTitle 18,United StatesCode,Section
   1029(a)(3),and(ii)agvavatedidentitytheft inviolationofTitle18,UnitedStatesCode,Section
   1028A(a)(1).The factssetforth herein do notconstimtea1lthe factsknown to law enforcement
   om cers regarding thism atter.
Case 1:21-cr-20099-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 4 of 8




                                    PROBABLE CAUSE
                n e federalgovemmentprovides unemploymentinsurance (tçU1'')benests for
  qualified people who are unableto work.Stateemploymentofficesadministerthe U1system for

  the federal governm ent. In Califom iw the agency responsible for oversite is the Califom ia

  Emplom entDevelopmentDepartment(ttEDD'').
         4.     A person can receiveUlbenefitsby completing an online applieation tzsing their

  personalidentiscationinformationCtPII'')(i.e.snnme,socialsecuritynumber,anddattofbirth,
  etc.).A Ul-beneftsclaimantcanfileforweekly benefitsbycertifyingonlinethattheclaimantis
  tmemployed andeligibleforsuch benefits.
         5.     On M mch 27,2020,Conpesspu sed the Coronavim sAid,Relief,and Economic

   Security (CARES)Actand the Presidentsigned the CARES Actinto law.The CARES Act
   included aneconomic reliefpackagein excessof$2 trillion,which Congressdesigned tohelp the

   Americanpeopleduringthepublichealthandeconomiccrisesrelatedto theC0VID-19pandemic.

   n eCARES Actprovidesforthreenew typesofunem ploymentbeneûts:

               a. ThePandemicUntmploymentAssistance(1TUA'')program isaseparatebeneft
                   program designed to cover many people who do not qualify for regular
                   tmemplom entduring the COVID-19 pandemic.This includes self-employed

                   individuals,independentcontractors,and part-time workersaffected by COVID-

                   19;

                b. The Pandemic Emergency UnemploymentCompensation (GPEUC'')proram is
                   an extension of regular unem ploym ent benefits that offers unem ploym ent

                   benefits up to thirteen (13) weeks beyond what is available from regular
                   tm em ploym entbenefits.The CA RES A ctm ade these PEUC benefts available

                   betw een M arch 29,2020,and Decem ber26.2020)and

                                                2
Case 1:21-cr-20099-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 5 of 8




               c. The Federal Pandemic Unemployment Compensation (ttFPUC'') program
                   provided an extra $600 perweek on top ofthe regularorPUA unem ployment
                   benefitsbetween March29.2020,andJuly25,2020.TheFPUC isavailablefor

                   everyone on regular unemploym entor PUA,exceptthose receiving training

                   benefits.
         6.      On Novem ber l2,2020,atapproximately 3:00 pm,Aventllm PoliceDepnrtment

  omcersobservedaredInfinityQ50sedanontheperimeterroadoftheAventuraMallwithillegal
  dark-tinted windows,and a Florida tem porary license tag that was not clearly visible.al1 in

  violationoftheFloridaUniformed TrafficCode.Law enforcementofficersinitiatedatraffk stop

   by activating their lights and sirens. As the vehicle cnme to a stop. om cers approached and

   determined theattached licensetagnumberAD-40041wasexpired.Themaledriverwasidentified

   asFELIX,andthemale frontseatpassengerwmsidentifiedasF.C.
                 Law enforcement offkers conducted a tecord check through the Florida

   DepartmentofHighway Safety and MotorVehicles(DHSM V)and determined thetemporary
   license tag was notassigned to the red Infinity sedan.Upon checking the vehicle's Vehicle

   IdentitlcationNumber(VlN),law enforcementdeterminedthattheownerofthevehiclewasnot
   FELIX orthe otheroccupant,F.C.Instead,the vehicle wasregistered to a male in Boca Ratona

   Florida.Law enforcementoflkersthen M ked FELIX to temporarily exitthe vehicle,patted him

   down fortheirsafety,and then explained the legalissueswiththeactualtemporary licensetag.

   W hen law enforcementofficersasked FELIX whetherhehad any documentation showing proof

   ofpurchase and ow nership,FELIX stated he did and retum ed into his vehicle to retrieve sam e.

          8.     Astheinvestigationconlinued,law enforcementofficersinformed FELIX and F.C.

   thattheysmelledanodorofmari
                             juanaemanatingfrom thevehicle.F.C.spontaneouslystatedthat
   they hadrecentlysmoked mari
                             juana insidethevehicle,and FELIX admitted thattheodorwms
                                                  3
Case 1:21-cr-20099-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 6 of 8




  marijllnna.Law enforcementomcersthen asked bothoccupantsto exitthevehicle inorderto
  conducta search fornarcotics.Oë cers immediately observed a black semi-automatic handgun

  pu ially protruding from undem eath the driver's seat. A record check of the srearm 's serial

  numberdetermined thatitwasreported stolento thePlantation Police Depm menton September

  23,2020.Officersalsolocated abackpackinthebackseatthatcontainedapproximately$9,780.00
  in U .S currency.l

          9.     FELIX was then advised of his M iranda rights,w hich he waived and ap eed to

  speak to law enforcem ent.FELIX stated thathe purchmsed the stolen firearm ttoffthe street''for

  about$300.00.FELIX admitted hedid nothave a concealed carry permitand wassubsequently

  arrestedforcarryingaconcealedûrearm inviolationofFloridastatestamte790.01(2).FELIX was
  searched incident to arrest and offlcers discovered multiple Bnnk of America Economic

  DevelopmentDepartment(EDD)2debitcardsin hiswallet in variousnamesincludingA.C..A.H.,
  and A .C.

          10.     Law enforcement officers then kansported FELIX to the Aventura Police

  Departmentwhereyouraffiantconducted anaudio/videorecorded interview.Youraffiantadvised

  FELIX ofhisM iranda rights(forthesecond time),which hewaived.FELIX admitted tosmoking
  marijllnnainthevehicleapproximately30minutespriortobeingpulledoverby law enforcement
  offkers.FELIX also adm itted he knew the license tag was expired,and thathe purchased the

  flrearm from someoneon thestreet.

          1l.    Your affiant then asked FELIX about the Baak of A m erica EDD debit cards

  recovered from his wallet.FELIX initially claim ed thathe buysand re-sellsvarious item s such as



   lDuringtheinvestigationatthetram cstopaFELIX statedhewmshomelessand unemploytd.
  2BankofAmericaEconomicDevelopmentDepm ment(EDD)cardsareprimarily issued bythe StateofCalifomia
  unemploymentagency forthereceiptofunemploymentinsurancebenefits.
Case 1:21-cr-20099-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 7 of 8




  sneakersforaprofit.FELIX statedthatpeoplesometimespayhim withprepaiddebitcards.FELIX

  lateradmittedheliedandthathepurch%edthepersonalidentificationinformation(PIl)ofA.C.,
  A.H.,and A.C.from a website for$5.00 each,and used thatinformation to subm itfmudulent

  applicationsfortmemploymentinsurancebenefitsfrom thestateofCalifom ia.

          12.    FELIX stated thntthe Bank ofAmerica EDD debitcardsthatwere fotmd in his

   possession were mailed to an addressin Califomiw and thathe(FELIX)then instructed a friend
   to pick them up and bring them back to him in Florida.FELIX admitted thathe received

   approximately $12,000.00to $14,000.00 percard.FELIX stated thatoneoftheEDD debitcards

   currently hasapproximately $20,000.00 lefton it,one had approximately $500.00 leh on it,and

   one had no money on it.FELIX stated he used ATM machines to withdraw the fraudulently

   obtained funds.FELIX admitted ht knew that the victims were realpeople,that he did not

   personallyknow them ,and thathe did nothave theirperm ission to possessoruse theirinform ation.

   FELIX also admittedthathepossessed PI1ofothervictimsin histwocellphones.

          13.     Youraffiantobtained onestateofFloridasearch warrantfor FELIX'Svehicleand

   any electronic devices,including com putersand cellularphones,contained therein.Pursuantto the

   searchwarrant,youraffiantrecoveredaBankofAmericaEDD Visadebitcardem bossedwiththe

   name M .R.,as wellas two Apple iphones.' During the examination ofFELIX'Stwo cellular

   phones,yotzraffiantobserved multipletextmessagesdiscussing tsling fraudulentunemployment

   claims in variousstates,including California and New York.Yotlraffiantviewed pictures and

   screenshotsofunemploymentapplicationsthatwerefiledusingmultiplevictims*PII.Youraffiant
   also viewed severaltextm essages between FELIX and various co-conspiratorsdiscussing w here

   to have the debh cards m ailed.


   'Basedonthesutemen? thatFELIX provided,which includedhisphonenum ber.andthe inform ationcontained on
   thetwocellphones,youram antdetermined th tthetwocellphonesbelcngto FELIX andnotF.C.
                                                    5
Case 1:21-cr-20099-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 8 of 8




                 FE Iwlx 'scellphonescontain PlI-including socialsecurity num bersand credit/debit

  card accountnum bers.ofm ore than thirty individuals.Thisincludesa creditcard accountnum ber

  ending in 3003 issued in the name ofM .C .In addition.youraflsantlocated the P11ot-A .C.,A.H..

  A .C .,and M .R .inside FELlX -spholle.
                 Youraffiantspoketo '
                                    M .C.,who verifsed thatshedid notknow FELIX andnever

  gave FELIX perm ission to possessoruse hercreditcard accountnumber.
                     Youraftiantverified thattherccovered ED D Bank'ofAm ericaV isa debitcardshad

   been ftlnded with fratldulentunemploymentinsurancebenetststiom the stateofCalifornia.Bank

   ofAm erica is also headquartered otltside ofthe state of Florida.
                     Based on the foregoing t-
                                             acts-yourAftiantsubmits thatprobable cause exists to

   believethatFELIX committedthecrimesofpossessionoflfteen(15.
                                                             )ormoreunauthorizedaccess
   devices-in violation ofTitle 18,United StatesCode.Section l029(a)(3),and aggravated identity

   thef'
       t.inviotationof 'l'itle l8,United StatesCode,Section 1028A(a)(l).
           FURTHER YOUR AFFIAN T SAY ETI-IN AUG HT.-,,,
                                                         yv A .
                                                     .,'-'o   A';-
                                                                 ,
                                                                 ?' z7
                                                 KENW ETH SLA
                                                            j-I-Y.e'
                                                            '      TA SK FORCE OFFICER
                                                 LW ITED STA TES SECRET SERVICE



    A ttested to by the applicantin accordance
    vvith the requirem entsofFed.R.Crim .P.4.1
    viaw hatsApp thiszothday ofNovem ber2020.
                h.                   *



    HO NO B L E LISETTE M .REID
    L'N
      ' ITED STATES M AG ISTRATE JU DGE
